225 Ga. 612 (1969)
170 S.E.2d 416
CATES
v.
CATES.
25427.
Supreme Court of Georgia.
Submitted September 9, 1969.
Decided September 29, 1969.
*613 Mitchell & Mitchell, Warren N. Coppedge, Jr., for appellant.
J. W. Yarbrough, for appellee.
GRICE, Justice.
Enumerated as error is a ruling that the appellee wife had met the six months' residence requirement of Code Ann. § 30-107 for filing suit for divorce, and also an order awarding temporary alimony. These enumerations arose out of an action filed in the Superior Court of Murray County by Nancy Geneva Cates against Clarence Randolph Cates, Jr.
1. The first of these issues, which was certified for immediate review, involves a question of fact. While there was evidence in support of the husband's contention that the wife had not resided in Murray County for the six months before she filed her suit, there was ample evidence to sustain the trial court's ruling, upon motion to dismiss, that she had fulfilled this requirement. She swore categorically that she had lived in a specified portion of Murray County for about six years, had never moved to any other place, and had never intended to reside in another state. Therefore, this enumeration is without merit.
2. The second enumeration cannot be considered. This is because the ruling that it complains of, an order granting temporary alimony, was entered on July 11, 1969, which was subsequent to filing of the notice of appeal on July 9, 1969. See Graham v. Haley, 224 Ga. 498, 501 (162 SE2d 346).
Judgment affirmed. All the Justices concur.